Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-20 of copending Application No. 15/604,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending applications are a change in statutory category.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (hereinafter Zou), Mariana: Tencent Deep Learning Platform and its Applications, in view of McCaffrey, Neural Network Train-Validate-Test Stopping, further in view of Lin et al. (hereinafter Lin), Efficient Workload Balancing on Heterogeneous GPUS Using Mixed-Integer Non-Linear Programming.
Regarding Claim 1, Zou discloses a deep learning system for balancing memory consumption, comprising: 
a central processing unit (CPU) [“CPU” Abstract; Fig. 1]; and 
a plurality of Graphics Processing Units (GPUs) [“multi-GPU” §2.1 ¶1], each having a memory that includes a neural network for neural network training [“DDN” §2.1 ¶3; “a worker group is used for each model replica” “each worker group contains one GPU” §2.2 ¶1].
However, Zou fails to explicitly disclose including an additional neural network for neural network validation.

It would have been obvious to one having ordinary skill in the art, having the teachings of Zou and McCaffrey before him before the effective filing date of the claimed invention, to modify the GPUs implementation of neural network training of Zou to incorporate the validation of a neural network of McCaffrey.
Given the advantage of avoiding overfitting, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Zou fails to explicitly disclose wherein the memory consumption is balanced by the memory of a particular one of the plurality of GPUs having a smallest memory consumption.
Lin discloses wherein the memory consumption is balanced by the memory of a particular one of the plurality of GPUs having a smallest memory consumption [“the constraints of memory capacity of GPUs and the load balancing among GPUs” pg. 1, col. 2, lines 9-11].
It would have been obvious to one having ordinary skill in the art, having the teachings of Zou, McCaffrey, and Lin before him before the effective filing date of the claimed invention, to modify the combination to incorporate memory load considerations among the GPUs of Lin.
Given the advantage of managing the memory of GPUs which is critical for their effective use, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.  Zou further discloses wherein the memory of each of the plurality of GPUs includes a dedicated neural network training area for the neural network training [“a worker group is used for each model replica” “each worker group contains one GPU” §2.2 ¶1; Note: Each GPU has a NN in its memory for processing, which the location where it is stored can be viewed as dedicated for the computations involving the NN.];.

Regarding Claim 3, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.  Zou further discloses further comprising wherein the memory of the particular one of the plurality of GPUs includes a dedicated neural network validation area for the neural network validation [“a worker group is used for each model replica” “each worker group contains one GPU” §2.2 ¶1; Note: Each GPU has a NN in its memory for processing.  From the combination of references for the independent claim, the GPU used for the second NN includes the location where the NN is stored which can be viewed as dedicated for the computations involving the NN.].

Regarding Claim 4, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.  Zou further discloses wherein only the memory of the particular one of the plurality of GPUs includes the additional neural network for neural network validation [“parallel framework” pg. 1772, col. 1, line 30; Note: Serial and Parallel processing are the two options available.  While Zou discloses using parallel processing as an 

Regarding Claim 5, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.  Zou further discloses wherein the plurality of GPUs is arranged in a GPU tree to collect and distribute neural network parameters, and the particular one of the plurality of GPUs is selected responsive to parameters of the deep learning system being communicated using the GPU tree [“tree topology” §2.3 ¶1; Fig. 1].

Regarding Claim 7, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.
However, Zou fails to explicitly disclose wherein the smallest memory consumption is determined from actual respective GPU memory consumptions obtained from performing a plurality of neural network training iterations.
Lin discloses wherein the smallest memory consumption is determined from actual respective GPU memory consumptions obtained from performing a plurality of neural network training iterations [“workload based on their performance measured” pg. 1177, col. 2, lines 16-17].
It would have been obvious to one having ordinary skill in the art, having the teachings of Zou, McCaffrey, and Lin before him before the effective filing date of the claimed invention, to modify the combination to incorporate workload measurement of Lin.


Regarding Claim 10, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.
However, Zou fails to explicitly disclose wherein the neural network validation comprises checking an accuracy of a parameter calculated by the additional neural network for the neural network validation.
McCaffrey discloses wherein the neural network validation comprises checking an accuracy of a parameter calculated by the additional neural network for the neural network validation [“a validation set” pg. 1, ¶7; Note: McCaffrey discloses the validation of a neural network to avoid overfitting.  Validation determines accuracy of a parameter to determine overfitting.].
It would have been obvious to one having ordinary skill in the art, having the teachings of Zou, McCaffrey, and Lin before him before the effective filing date of the claimed invention, to modify the combination to incorporate the validation of a neural network of McCaffrey.
Given the advantage of avoiding overfitting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou, McCaffrey, and Lin, further in view of Martin et al. (hereinafter Martin), U.S. Patent 9,098,326.

However, while Zou discloses a tree topology [“tree topology” §2.3 ¶1; Fig. 1] and GPUs [“multi-GPU” §2.1], Zou fails to explicitly disclose wherein the plurality of GPUs is arranged in a tree structure with a root GPU and at least one leaf GPU, and wherein the smallest memory consumption GPU is selected from the at least one leaf GPU.
Martin discloses wherein the plurality of processors is arranged in a tree structure with a root processor and at least one leaf processor, and wherein the smallest memory consumption processor is selected from the at least one leaf processor [“tree-structured network of processors” col. 4, lines 29-30; Fig. 21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Zou, McCaffrey, Lin, and Martin before him before the effective filing date of the claimed invention, to modify the combination to incorporate the tree of processors of Martin.  
It would have been obvious to try one of the leaf nodes as the location of the additional neural network for validation since there are a limited number of processors in which to conduct the validation and a person having ordinary skill in the art would tried this solution since the leaf nodes have less managerial duties since they have no children nodes to communicate with.

Regarding Claim 8, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.

Lin discloses wherein the smallest memory consumption is determined from actual respective GPU memory consumptions obtained from performing a plurality of neural network training iterations [“workload based on their performance measured” pg. 1177, col. 2, lines 16-17].
It would have been obvious to one having ordinary skill in the art, having the teachings of Zou, McCaffrey, and Lin before him before the effective filing date of the claimed invention, to modify the combination to incorporate workload measurement of Lin.
Given the advantage of workload balancing, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, while Zou discloses a tree topology [“tree topology” §2.3 ¶1; Fig. 1] and GPUs [“multi-GPU” §2.1], Zou fails to explicitly disclose wherein the plurality of GPUs is arranged in a tree structure with a root GPU and at least two leaf GPUs, and wherein the actual respective GPU memory consumptions are obtained only relative to the at least two leaf GPUs.
Martin discloses wherein the plurality of GPUs is arranged in a tree structure with a root GPU and at least two leaf GPUs, and wherein the actual respective GPU memory consumptions are obtained only relative to the at least two leaf GPUs [“tree-structured network of processors” col. 4, lines 29-30; Fig. 21].

It would have been obvious to try one of the leaf nodes as the location of the additional neural network for validation since there are a limited number of processors in which to conduct the validation and a person having ordinary skill in the art would tried this solution since the leaf nodes have less managerial duties since they have no children nodes to communicate with.

Regarding Claim 9, Zou, McCaffrey, and Lin disclose the deep learning system of claim 1.
However, while Zou discloses a tree topology [“tree topology” §2.3 ¶1; Fig. 1] and GPUs [“multi-GPU” §2.1], Zou fails to explicitly disclose wherein the plurality of GPUs are arranged in a tree structure with a root GPU and at least one leaf GPU, and wherein the root GPU is excluded from use in generating a result for the neural network validation.
Martin discloses wherein the plurality of GPUs are arranged in a tree structure with a root GPU and at least one leaf GPU, and wherein the root GPU is excluded from use in generating a result for the neural network validation [“tree-structured network of processors” col. 4, lines 29-30; Fig. 21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Zou, McCaffrey, Lin, and Martin before him before the effective filing date 
It would have been obvious to try any node but the root node as the location of the additional neural network for validation since there are a limited number of processors in which to conduct the validation and a person having ordinary skill in the art would tried this solution since the root node has more managerial duties.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Regarding the 35 U.S.C. 103 rejection of claim 1, Applicant's arguments have been fully considered but have been found unpersuasive. Applicant argues that 1) impermissible hindsight was used and that 2) the combination changes the principles of operation of Zou. Examiner disagrees for at least the following reasons.
As a preliminary matter, the amendment “balancing the memory consumption by” is not further limiting the claim since the steps following that amendment satisfy that amendment. Therefore, if the references disclose the steps following the “by” then they are “balancing the memory consumption.”
First, in regards to the only argument accompanying the impermissible hindsight position, impermissible hindsight was not used in rejecting claim 1 with Zou and Lin. Applicant argues Lin fails to specifically address a GPU having a smallest memory consumption from among a plurality of GPUs in view of Zou. However, Zou discloses using multiple GPUs to process multiple neural networks, and Lin discloses memory load balancing based on the constraints of memory capacity of the GPUs. It would be obvious to a person having ordinary skill in the art to combine the teachings of Zou and Lin since it would be advantageous to properly balance memory usage in order to increase efficiency of the system, and this would be achieved by increasing utilization of the memory that is being used least (i.e. smallest memory consumption).
Second, the combination does not change the principle of operation of Zou. The principle operation of Zou includes running numerous neural networks on numerous GPUs. The obvious addition of load balancing of Lin doesn’t change this operation, but rather increases its efficiency. The fact that Zou uses more than one CPU is not 
For at least these reasons, the rejection of claim 1 is maintained.
Regarding the 35 U.S.C. 103 rejection of claim 3, Applicant's arguments have been fully considered but have been found unpersuasive. Applicant argues that the claim is not disclosed by the reference(s). Examiner disagrees for at least the following reasons.
Regarding the terms “segregating” and “dedicated memory area”, Examiner notes that this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990). Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, these undefined terms are given broadest reasonable interpretation. Each GPU has a NN in its memory for processing. From the combination of references for the independent claim, the GPU used for the second NN includes the location where the NN is stored which can be viewed as segregated and dedicated for the computations involving the NN. If Applicant wishes specific interpretations of these terms, they should be amended into the claim language. For at least these reasons, the rejection of claim 3 is maintained.
Regarding the 35 U.S.C. 103 rejection of claim 4, Applicant's arguments have been fully considered but have been found unpersuasive. Applicant argues that the claim is not disclosed by the reference(s). Examiner disagrees for at least the following reasons.

Regarding the 35 U.S.C. 103 rejection of claim 6, Applicant's arguments have been fully considered but have been found unpersuasive. Applicant argues that the claim is not disclosed by the reference(s). Examiner disagrees for at least the following reasons.
While Zou discloses a tree topology [“tree topology” §2.31|1; Fig. 1] and GPUs [“multi-GPU” §2.1], Martin discloses tree-structured network of processors. These references cannot be viewed in a vacuum, but must be viewed in light of what a person having ordinary skill in the art would know. It would have been obvious to try one of the leaf nodes as the location of the additional neural network for validation since there are a limited number of processors in which to conduct the validation and a person having ordinary skill in the art would tried this solution since the leaf nodes have less managerial duties since they have no children nodes to communicate with. For at least these reasons, the rejection of claim 6 is maintained.
Regarding the 35 U.S.C. 103 rejection of claim 9, Applicant's arguments have been fully considered but have been found unpersuasive. Applicant argues that the 
While Zou discloses a tree topology [“tree topology” §2.31|1; Fig. 1] and GPUs [“multi-GPU” §2.1], Martin discloses tree-structured network of processors. These references cannot be viewed in a vacuum, but must be viewed in light of what a person having ordinary skill in the art would know. It would have been obvious to try any node but the root node as the location of the additional neural network for validation since there are a limited number of processors in which to conduct the validation and a person having ordinary skill in the art would tried this solution since the root node has more managerial duties. For at least these reasons, the rejection of claim 9 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610.  The examiner can normally be reached on Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            

/ALEXEY SHMATOV/               Supervisory Patent Examiner, Art Unit 2123